Citation Nr: 0811998	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-15 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant's service has been verified as being with the 
recognized guerrillas from November 1943 to June 1945, with 
the regular Philippine Army from June 1945 to January 1946, 
and with the Philippine Scouts from February 1946 to January 
1949.

This appeal arises from a February 2003 determination of the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  In his Substantive Appeal, the appellant 
requested a hearing with an RO Decision Review Officer.  The 
claims file indicates that an informal conference hearing was 
held in October 2003.  The appellant indicated in the record 
that the informal conference hearing satisfied his request 
for a hearing.

The Board denied the appellant's claim in a July 2004 
decision, which he appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2006, the 
Court vacated the Board's decision and remanded the matter 
back to the Board.  In June 2007, the Board remanded the case 
for additional development and adjudication.


FINDING OF FACT

The appellant's service has been verified by the service 
department and National Archives and Records Administration 
(NARA) as being with the recognized guerrillas from November 
1943 to June 1945, with the regular Philippine Army from June 
1945 to January 1946, and with the Philippine Scouts from 
February 1946 to January 1949.


CONCLUSION OF LAW

The appellant does not have recognized active military 
service for purposes of eligibility for VA nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The initial question for the Board is the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  This legislation 
provides for, among other things, notice and assistance to 
appellants under certain circumstances.  VA has issued final 
rules to implement the provisions of the VCAA. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a appellant who files a substantially 
complete application for VA benefits.

The Board is aware that the Court has held that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (service during the Iranian hostage 
crisis is not a "period of war" for purposes of entitlement 
to non-service-connected pension benefits); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The present case involves a question of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant had qualifying service.  To the extent in which the 
law is dispositive in this case, the VCAA is not applicable. 
Nevertheless, as the appellant claims that he had qualifying 
military service, there is an evidentiary question in this 
case; to that extent, the VCAA is applicable.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the appellant was issued a letter 
setting forth the specific requirements of C.F.R. 
§ 3.159(b)(1) in August 2003.  While this letter was issued 
subsequent to the appealed decision letter, the appellant's 
case was subsequently readjudicated in multiple Supplemental 
Statements of the Case, most recently in September 2007.

VA has also met its duty to assist the appellant with the 
obtaining of evidence necessary to substantiate a claim, 
under 38 U.S.C.A. § 5103A.  As described in further detail 
below, VA has taken all necessary steps to ascertain whether 
the appellant has qualifying military service for the benefit 
sought.  Given the Board's determination as to that question, 
no development of medical evidence (i.e., obtaining medical 
records, affording the appellant a VA examination) is 
required under 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of this appeal in 
this Board decision.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

The appellant is claiming non-service connected pension 
benefits.  In his claim, the evidence must establish that he 
had qualifying service.  Eligibility for VA benefits is based 
on statutory and regulatory provisions that define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6.  The appellant claims VA non-service 
connection pension benefits as a veteran.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that the individual upon whose service benefits are 
sought is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Service must be certified 
as qualifying by appropriate military authority.  38 C.F.R. § 
3.203.  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (if there is reason to believe that 
information provided to service department was erroneous 
(e.g., misspelled name), VA may be required to resubmit 
request for information to service department).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The appellant, in support of his claim, has submitted 
evidence of his service, including an approved application 
for pension from the Republic of The Philippines noting 
service in the Philippine Army and guerrilla service; a 
presidential certificate noting service decorations from the 
Republic of The Philippines dated in November 1966; a notice 
of discharge from guerrilla service; a record from the 
Veterans Federation of the Philippines dated in February 1995 
indicating that appellant is a World War II veteran; a 
certificate showing that the appellant has stock interest in 
the Philippine Veterans Bank; and a picture of the 64th MP 
Company.

In June 2003, the RO requested verification of the 
appellant's service.  The service department's reply 
indicates that the appellant served in the new Philippine 
Scouts. The service department and NARA provided verification 
of the appellant's service with the recognized guerrillas 
from November 1943 to June 1945, with the regular Philippine 
Army from June 1945 to January 1946, and with the Philippine 
Scouts from February 1946 to January 1949.

Following the Board's June 2007 remand and in accordance with 
the instructions contained therein, the RO, in September 
2007, requested re-verification of the appellant's service 
under a different spelling of his last name, and using the 
various service numbers that he had provided.  The newly 
received records, however, were merely duplicative of prior 
documentation contained in the claims file.

The Board has reviewed the records from the service 
department, NARA, and those submitted by appellant and notes 
that these do not show recognized service so as to confer 
eligibility for VA pension benefits.  The appellant also 
submitted statements asserting that his service in World War 
II was on behalf of the United States.  The records 
summarized above support the appellant's assertions.  He is 
recognized for his service and entitled to the benefits for 
such service under the law.  However, his recognized service 
does not afford him eligibility for VA pension benefits under 
the law.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and 
(c).

Overall, the pertinent facts in this case are not in dispute, 
and the law is dispositive.  The appellant's claim must 
therefore be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The claim of entitlement to basic eligibility for VA non-
service connected pension benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


